DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated August 10, 2022 in which claims 1, 6, and 15 have been amended. Therefore, claims 1-15 and 17-18 are currently pending in the application.

Examiner Request
The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 and 17-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a method which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 1 recites the limitations of:
at least one payment facilitator computer processor establishing communication with a supplier computer processor and receiving, from the supplier computer processor, a request for a unique facilitator invoice number for an invoice for a buyer;
the at least one payment facilitator computer processor retrieving, from a supplier directory, a two-part prefix comprising a tokenized supplier bank identifier that identifies a supplier bank and a tokenized supplier account identifier that maps to a supplier account at the supplier bank, wherein the supplier directory reduces a risk of unauthorized access to supplier financial information;
the at least one payment facilitator computer processor generating and assigning the unique facilitator invoice number to the invoice, wherein the unique facilitator invoice number comprises the two-part prefix, a supplier identifier that identifies the supplier and a first timestamp;
the payment facilitator computer processor providing the unique facilitator invoice number to the supplier computer processor in a first electronic file;
the at least one payment facilitator computer processor establishing communication with a buyer computer processor of the buyer and receiving the unique facilitator invoice number from the buyer computer processor; 
the at least one payment facilitator computer processor retrieving the associated invoice for the unique facilitator invoice number from a database; 
the at least one payment facilitator computer processor receiving a payment status for the associated invoice from the buyer computer processor; 
the at least one payment facilitator computer processor linking a unique remittance number to the associated invoice and payment status in response to receiving the payment status, wherein the unique remittance number comprises a second timestamp; 
the at least one payment facilitator computer processor sending the unique remittance numbers to a buyer bank computer processor for a buyer bank in a second electronic file; and 
the at least one payment facilitator computer processor applying a dynamic discount to the invoice by extracting the first timestamp from each of the unique facilitator invoice number and the second timestamp from the unique remittance number and applying dynamic discounting based on a difference between the second timestamp and the first timestamp and stored dynamic discounting terms for the supplier in a payment facilitator database, wherein the stored dynamic discounting terms are based on historic discounting provided by the supplier;
wherein the buyer bank computer processor is configured to certify that the unique remittance numbers are valid and to route payment as a third electronic file to a supplier bank computer processor for the supplier bank using the tokenized supplier bank identifier of the two-part prefix, wherein the buyer bank is configured to release payment without having the supplier account;
and wherein the supplier bank computer processor is configured to retrieve the supplier account from the supplier directory using the tokenized supplier account identifier of the two-part prefix and to deposit the payment from the buyer bank into the supplier account.

Claim 6 recites the limitations of:
a supplier device requesting, from a payment facilitator, a unique facilitator invoice number for an invoice for a buyer; 
the supplier device receiving the unique facilitator invoice number from the payment facilitator, wherein the payment facilitator assigns the unique facilitator invoice number to the invoice, wherein the unique facilitation invoice number comprises a first timestamp and a two-part prefix comprising a tokenized supplier bank identifier and a tokenized supplier account identifier that maps to a supplier account at the supplier bank; 
a supplier bank device receiving an electronic payment file from a buyer bank, the electronic payment file comprising a supplier identifier, a unique remittance number for each unique facilitator invoice number, and a payment, wherein the unique remittance number comprises a second timestamp; 
the supplier bank device retrieving supplier account information for the supplier identifier from a supplier directory using the tokenized supplier account identifier of the two-part prefix; and 
the supplier bank device depositing the payment to an account for the supplier based on the supplier account information; 
wherein the payment facilitator is configured to access stored dynamic discount terms for the supplier in a payment facilitator database and to apply a dynamic discount to the invoice by extracting the first timestamp from each of the unique facilitator invoice number and the second timestamp from the unique remittance number and applying dynamic discounting based on a difference between the second timestamp and the first timestamp and the stored dynamic discount terms for the supplier in a payment facilitator database, wherein the stored dynamic discounting terms are based on historic discounting provided by the supplier.

Claim 15 recites the limitations of:
a supplier computing system of a supplier that supplies a good or service; 
a supplier bank computing system, the supplier having an account with the supplier bank computing system; 
a supplier directory comprising a plurality of supplier identifiers, each supplier identifier associated with supplier account information for a supplier; 
a buyer computing system of the buyer that buys the good or service from the supplier; 
a buyer bank computing system, the buyer having an account with the buyer bank computing system; and 
a payment facilitator computing system interfacing with the supplier computing system, the supplier bank computing system, the buyer computing system, and the buyer bank computing system; 
wherein: using a supplier Enterprise Resource Planning (ERP) system interface, the supplier requests a unique facilitator invoice number for each line item in an invoice for the buyer from a payment facilitator computing system; 
the payment facilitator computer system retrieves, from a supplier directory, a two-part prefix comprising a tokenized supplier bank identifier and a tokenized supplier account identifier that maps to a supplier account at the supplier bank; 
the payment facilitator computing system automatically generates and assigns the unique facilitator invoice number to each line item in the invoice, wherein the unique facilitator invoice numbers comprise first timestamps and the two-part prefix; 
the buyer computing system receives the unique facilitator invoice number and the associated invoice; 
using a buyer ERP system, the buyer assigns a payment status to the associated invoice; 
the payment facilitator computing system receives the payment status from the buyer ERP system and assigns a unique remittance number to each line item in the associated invoice and its payment status, wherein the unique remittance numbers comprise the unique facilitator invoice numbers and the second timestamps; 
the payment facilitator computing system sends the unique remittance numbers to the buyer bank computing system; 
the payment facilitator computing system accesses stored dynamic discount terms for the supplier in a payment facilitator database and applies a dynamic discount to the invoice by extracting the first timestamp from each of the unique facilitator invoice number and the second timestamp from the unique remittance number and applying dynamic discounting based on a difference between the second timestamp and the first timestamp and the dynamic discount terms, wherein the stored dynamic discounting terms are based on historic discounting provided by the supplier; 
the buyer bank computer system certifies that the unique remittance numbers are valid and to route payment as a third electronic file to a supplier bank computer processor for the supplier bank using with the tokenized supplier bank identifier of the two-part prefix, wherein the buyer bank is configured to release payment without having the supplier account; the buyer bank computing system provides payment instructions to the supplier bank; 
the supplier bank computing system receives the payment and retrieves the supplier account from the supplier directory using the tokenized supplier account identifier of the two-part prefix; and 
the supplier bank computing system deposits the payment into a supplier account.

The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, relates to the completion of a financial transaction, such as for the processing of an invoice related to a transaction between a buyer and a seller, which is a fundamental economic practice.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “computer processor” and “database”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “computer processor” and “database” language; “receiving”, “assigning”, “providing”, “retrieving”, and “sending” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  
Claim 1:  but for the generically recited computer language, at least one payment facilitator computer processor establishing communication with a supplier computer processor and receiving, from the supplier computer processor, a request for a unique facilitator invoice number for an invoice for a buyer, in the context of the claimed invention encompasses manually at least one payment facilitator establishing communication with a supplier and receiving, from the supplier, a request for a unique facilitator invoice number for an invoice for a buyer.
but for the generically recited computer language, the at least one payment facilitator computer processor retrieving, from a supplier directory, a two-part prefix comprising a tokenized supplier bank identifier that identifies a supplier bank and a tokenized supplier account identifier that maps to a supplier account at the supplier bank, wherein the supplier directory reduces a risk of unauthorized access to supplier financial information, in the context of the claimed invention encompasses manually the at least one payment facilitator retrieving, from a supplier directory, a two-part prefix comprising a tokenized supplier bank identifier that identifies a supplier bank and a tokenized supplier account identifier that maps to a supplier account at the supplier bank, wherein the supplier directory reduces a risk of unauthorized access to supplier financial information.
but for the generically recited computer language, the at least one payment facilitator computer processor generating and assigning the unique facilitator invoice number to the invoice, wherein the unique facilitator invoice number comprises the two-part prefix, a supplier identifier that identifies the supplier and a first timestamp, in the context of the claimed invention encompasses manually the at least one payment facilitator generating and assigning the unique facilitator invoice number to the invoice, wherein the unique facilitator invoice number comprises the two-part prefix, a supplier identifier that identifies the supplier and a first timestamp.
but for the generically recited computer language, the payment facilitator computer processor providing the unique facilitator invoice number to the supplier computer processor in a first electronic file, in the context of the claimed invention encompasses manually the payment facilitator providing the unique facilitator invoice number to the supplier in a first file.
but for the generically recited computer language, the at least one payment facilitator computer processor establishing communication with a buyer computer processor of the buyer and receiving the unique facilitator invoice number from the buyer computer processor, in the context of the claimed invention encompasses manually the at least one payment facilitator establishing communication with a buyer and receiving the unique facilitator invoice number from the buyer.
but for the generically recited computer language, the at least one payment facilitator computer processor retrieving the associated invoice for the unique facilitator invoice number from a database, in the context of the claimed invention encompasses manually the at least one payment facilitator retrieving the associated invoice for the unique facilitator invoice number.
but for the generically recited computer language, the at least one payment facilitator computer processor receiving a payment status for the associated invoice from the buyer computer processor, in the context of the claimed invention encompasses manually the at least one payment facilitator receiving a payment status for the associated invoice from the buyer.
but for the generically recited computer language, the at least one payment facilitator computer processor linking a unique remittance number to the associated invoice and payment status in response to receiving the payment status, wherein the unique remittance number comprises a second timestamp, in the context of the claimed invention encompasses manually the at least one payment facilitator linking a unique remittance number to the associated invoice and payment status in response to receiving the payment status, wherein the unique remittance number comprises a second timestamp.
but for the generically recited computer language, the at least one payment facilitator computer processor sending the unique remittance numbers to a buyer bank computer processor for a buyer bank in a second electronic file, in the context of the claimed invention encompasses manually the at least one payment facilitator sending the unique remittance numbers to a buyer bank for a buyer bank in a second file.
but for the generically recited computer language, the at least one payment facilitator computer processor applying a dynamic discount to the invoice by extracting the first timestamp from each of the unique facilitator invoice number and the second timestamp from the unique remittance number and applying dynamic discounting based on a difference between the second timestamp and the first timestamp and stored dynamic discounting terms for the supplier in a payment facilitator database, wherein the stored dynamic discounting terms are based on historic discounting provided by the supplier, in the context of the claimed invention encompasses manually the at least one payment facilitator applying a dynamic discount to the invoice by extracting the first timestamp from each of the unique facilitator invoice number and the second timestamp from the unique remittance number and applying dynamic discounting based on a difference between the second timestamp and the first timestamp and stored dynamic discounting terms for the supplier in a payment facilitator database, wherein the stored dynamic discounting terms are based on historic discounting provided by the supplier.
but for the generically recited computer language, wherein the buyer bank computer processor is configured to certify that the unique remittance numbers are valid and to route payment as a third electronic file to a supplier bank computer processor for the supplier bank using the tokenized supplier bank identifier of the two-part prefix, wherein the buyer bank is configured to release payment without having the supplier account, in the context of the claimed invention encompasses one or more people manually certify that the unique remittance numbers are valid and to route payment as a third file to a supplier bank for the supplier bank using the tokenized supplier bank identifier of the two-part prefix, wherein the buyer bank is configured to release payment without having the supplier account.
but for the generically recited computer language, wherein the supplier bank computer processor is configured to retrieve the supplier account from the supplier directory using the tokenized supplier account identifier of the two-part prefix and to deposit the payment from the buyer bank into the supplier account, in the context of the claimed invention encompasses one or more people manually retrieve the supplier account from the supplier directory using the tokenized supplier account identifier of the two-part prefix and to deposit the payment from the buyer bank into the supplier account.

Claim 5:  but for the generically recited computer language, further comprising: the payment facilitator receiving the remittance number and a certification request from the bank of the buyer, in the context of the claimed invention encompasses manually the payment facilitator receiving the remittance number and a certification request from the bank of the buyer.

Claim 6:  but for the generically recited computer language, a supplier device requesting, from a payment facilitator, a unique facilitator invoice number for an invoice for a buyer, in the context of the claimed invention encompasses manually a supplier requesting, from a payment facilitator, a unique facilitator invoice number for an invoice for a buyer.
but for the generically recited computer language, the supplier device receiving the unique facilitator invoice number from the payment facilitator, wherein the payment facilitator assigns the unique facilitator invoice number to the invoice, wherein the unique facilitation invoice number comprises a first timestamp and a two-part prefix comprising a tokenized supplier bank identifier and a tokenized supplier account identifier that maps to a supplier account at the supplier bank, in the context of the claimed invention encompasses manually the supplier receiving the unique facilitator invoice number from the payment facilitator, wherein the payment facilitator assigns the unique facilitator invoice number to the invoice, wherein the unique facilitation invoice number comprises a first timestamp and a two-part prefix comprising a tokenized supplier bank identifier and a tokenized supplier account identifier that maps to a supplier account at the supplier bank.
but for the generically recited computer language, a supplier bank device receiving an electronic payment file from a buyer bank, the electronic payment file comprising a supplier identifier, a unique remittance number for each unique facilitator invoice number, and a payment, wherein the unique remittance number comprises a second timestamp, in the context of the claimed invention encompasses manually a supplier bank receiving an payment file from a buyer bank, the payment file comprising a supplier identifier, a unique remittance number for each unique facilitator invoice number, and a payment, wherein the unique remittance number comprises a second timestamp.
but for the generically recited computer language, the supplier bank device retrieving supplier account information for the supplier identifier from a supplier directory using the tokenized supplier account identifier of the two-part prefix, in the context of the claimed invention encompasses manually the supplier bank retrieving supplier account information for the supplier identifier from a supplier directory using the tokenized supplier account identifier of the two-part prefix.
but for the generically recited computer language, the supplier bank device depositing the payment to an account for the supplier based on the supplier account information, in the context of the claimed invention encompasses manually the supplier bank depositing the payment to an account for the supplier based on the supplier account information.
but for the generically recited computer language, wherein the payment facilitator is configured to access stored dynamic discount terms for the supplier in a payment facilitator database and to apply a dynamic discount to the invoice by extracting the first timestamp from each of the unique facilitator invoice number and the second timestamp from the unique remittance number and applying dynamic discounting based on a difference between the second timestamp and the first timestamp and the stored dynamic discount terms for the supplier in a payment facilitator database, wherein the stored dynamic discounting terms are based on historic discounting provided by the supplier, in the context of the claimed invention encompasses one or more people manually access stored dynamic discount terms for the supplier and to apply a dynamic discount to the invoice by extracting the first timestamp from each of the unique facilitator invoice number and the second timestamp from the unique remittance number and applying dynamic discounting based on a difference between the second timestamp and the first timestamp and the stored dynamic discount terms for the supplier, wherein the stored dynamic discounting terms are based on historic discounting provided by the supplier.

Claim 13:  but for the generically recited computer language, further comprising: the supplier reconciling the payment with the payment facilitator, in the context of the claimed invention encompasses manually the supplier reconciling the payment with the payment facilitator.

Claim 15:  but for the generically recited computer language, a supplier computing system of a supplier that supplies a good or service; a supplier bank computing system, the supplier having an account with the supplier bank computing system; a supplier directory comprising a plurality of supplier identifiers, each supplier identifier associated with supplier account information for a supplier; a buyer computing system of the buyer that buys the good or service from the supplier; a buyer bank computing system, the buyer having an account with the buyer bank computing system; and a payment facilitator computing system interfacing with the supplier computing system, the supplier bank computing system, the buyer computing system, and the buyer bank computing system, in the context of the claimed invention encompasses one or more parties manually interfacing with the supplier, the supplier bank, the buyer, and the buyer bank.
but for the generically recited computer language, wherein: using a supplier Enterprise Resource Planning (ERP) system interface, the supplier requests a unique facilitator invoice number for each line item in an invoice for the buyer from a payment facilitator computing system, in the context of the claimed invention encompasses manually the supplier requests a unique facilitator invoice number for each line item in an invoice for the buyer from a payment facilitator.
but for the generically recited computer language, the payment facilitator computer system retrieves, from a supplier directory, a two-part prefix comprising a tokenized supplier bank identifier and a tokenized supplier account identifier that maps to a supplier account at the supplier bank, in the context of the claimed invention encompasses manually the payment facilitator retrieves, from a supplier directory, a two-part prefix comprising a tokenized supplier bank identifier and a tokenized supplier account identifier that maps to a supplier account at the supplier bank.
but for the generically recited computer language, the payment facilitator computing system automatically generates and assigns the unique facilitator invoice number to each line item in the invoice, wherein the unique facilitator invoice numbers comprise first timestamps and the two-part prefix, in the context of the claimed invention encompasses manually the payment facilitator generates and assigns the unique facilitator invoice number to each line item in the invoice, wherein the unique facilitator invoice numbers comprise first timestamps and the two-part prefix.
but for the generically recited computer language, the buyer computing system receives the unique facilitator invoice number and the associated invoice, in the context of the claimed invention encompasses manually the buyer receives the unique facilitator invoice number and the associated invoice.
but for the generically recited computer language, using a buyer ERP system, the buyer assigns a payment status to the associated invoice, in the context of the claimed invention encompasses manually the buyer assigns a payment status to the associated invoice.
but for the generically recited computer language, the payment facilitator computing system receives the payment status from the buyer ERP system and assigns a unique remittance number to each line item in the associated invoice and its payment status, wherein the unique remittance numbers comprise the unique facilitator invoice numbers and the second timestamps, in the context of the claimed invention encompasses manually the payment facilitator receives the payment status from the buyer and assigns a unique remittance number to each line item in the associated invoice and its payment status, wherein the unique remittance numbers comprise the unique facilitator invoice numbers and the second timestamps.
but for the generically recited computer language, the payment facilitator computing system sends the unique remittance numbers to the buyer bank computing system, in the context of the claimed invention encompasses manually the payment facilitator sends the unique remittance numbers to the buyer bank.
but for the generically recited computer language, the payment facilitator computing system accesses stored dynamic discount terms for the supplier in a payment facilitator database and applies a dynamic discount to the invoice by extracting the first timestamp from each of the unique facilitator invoice number and the second timestamp from the unique remittance number and applying dynamic discounting based on a difference between the second timestamp and the first timestamp and the dynamic discount terms, wherein the stored dynamic discounting terms are based on historic discounting provided by the supplier, in the context of the claimed invention encompasses manually the payment facilitator accesses stored dynamic discount terms for the supplier in a payment facilitator database and applies a dynamic discount to the invoice by extracting the first timestamp from each of the unique facilitator invoice number and the second timestamp from the unique remittance number and applying dynamic discounting based on a difference between the second timestamp and the first timestamp and the dynamic discount terms, wherein the stored dynamic discounting terms are based on historic discounting provided by the supplier.
but for the generically recited computer language, the buyer bank computer system certifies that the unique remittance numbers are valid and to route payment as a third electronic file to a supplier bank computer processor for the supplier bank using with the tokenized supplier bank identifier of the two-part prefix, wherein the buyer bank is configured to release payment without having the supplier account; the buyer bank computing system provides payment instructions to the supplier bank, in the context of the claimed invention encompasses manually the buyer bank certifies that the unique remittance numbers are valid and to route payment as a third file to a supplier bank for the supplier bank using with the tokenized supplier bank identifier of the two-part prefix, wherein the buyer bank is configured to release payment without having the supplier account; the buyer bank provides payment instructions to the supplier bank.
but for the generically recited computer language, the supplier bank computing system receives the payment and retrieves the supplier account from the supplier directory using the tokenized supplier account identifier of the two-part prefix, in the context of the claimed invention encompasses manually the supplier bank system receives the payment and retrieves the supplier account from the supplier directory using the tokenized supplier account identifier of the two-part prefix.
but for the generically recited computer language, the supplier bank computing system deposits the payment into a supplier account, in the context of the claimed invention encompasses manually the supplier bank deposits the payment into a supplier account.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “computer processor” and “database”, to perform the “receiving”, “assigning”, “providing”, “retrieving”, and “sending”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “computer processor” and “database”, to perform the “receiving”, “assigning”, “providing”, “retrieving”, and “sending” amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018.  Dependent claims 2-4, 7-12, 14, and 17-18 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1-15 and 17-18 are not patent eligible.


Response to Arguments
Applicant’s arguments filed on August 10, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-15 and 17-18, Examiner notes the following:
Applicant argues that the amended features would integrate the abstract idea into practical application, the examiner respectfully disagrees.  In particular, the applicant argues “that the use of the tokenized supplier bank identifier and the tokenized supplier account identifier integrate the alleged abstract idea into a practical application by increasing security of transactions.”  
	Examiner disagrees, however, and notes that, here, the additional elements of the computer system - a “computer processor” and “database” - to perform the “receiving”, “assigning”, “providing”, “retrieving”, and “sending”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue relates to the completion of a financial transaction, such as for the processing of an invoice related to a transaction between a buyer and a seller, which is a fundamental economic practice.  The claims invoke the “computer processor” and “database” merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application.  (MPEP 2106.05 (f))
	Finally, the Applicant argues that the claims are directed to significantly more than the abstract idea.
Examiner disagrees, however, and notes that, as explained above in the instant rejection under 35 U.S.C. § 101, that the various specific, discrete steps carried out by the computer system are a routine, well-understood, and conventional function of a generic computer and, thus, are not sufficient to add significantly more.  The other limitations which are simply supporting the abstract idea correspond to insignificant extra-solution activity which do not transform the abstract idea into a patent eligible subject matter.  Also, the functionality here is already present in the recited hardware, which is merely routine and conventional.  Obtaining, analyzing, and transmitting data is routine and conventional.  There is no technological problem or solution identified.  This is merely a business solution to transfer data between devices.  (MPEP 2106.05 (f))


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI  can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
/MERRITT J HASBROUCK/Examiner, Art Unit 3693